Citation Nr: 0943564	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-25 016	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an eye disability(ies) 
manifested by bilateral keratoconjunctivitis sicca, bilateral 
pseudophakia, and opacified capsule in the right eye, to 
include as due to exposure to herbicides and as secondary to 
service-connected disability(ies).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from May 1951 to November 
1974, including service in the Republic of Vietnam from 
September 1966 to September 1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
issued by the RO in St. Petersburg, Florida (St. Petersburg 
RO).  Subsequently, due to the Veteran's relocation, the 
claims file was transferred to the Columbia, South Carolina 
RO (Columbia RO).  

In an August 2007 decision, the Board granted service 
connection for bilateral cataracts status post surgery and 
for a heart disorder diagnosed as atrial fibrillation and 
remanded the remaining issue on appeal to the RO for 
additional evidentiary development.  

Following the August 2007 Board remand, the Veteran filed a 
new claim of entitlement to service connection for a heart 
disorder claimed as congestive heart failure.  Because that 
issue has not been adjudicated, it is not presently before 
the Board and is referred to the RO for appropriate action.

As the final preliminary matter, the Board notes that in 
October 2004, the Board received two statements dated and 
submitted by the Veteran in response to the August 2009 
supplemental statement of the case (SSOC), without a waiver 
of agency of original jurisdiction (AOJ) consideration.  In 
light of the Board's favorable decision, this case need not 
be returned AOJ for issuance of an SSOC.  See 38 C.F.R. 
§ 20.1304(c) (2009).




FINDING OF FACT

There is competent medical evidence that the Veteran's 
bilateral keratoconjunctivitis sicca is proximately due to 
his service-connected blepharitis and that bilateral 
pseudophakia and capsule opacity in the right eye are 
proximately due to his service-connected Type 2 diabetes 
mellitus and bilateral cataracts.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for an eye disability(ies) 
manifested by bilateral keratoconjunctivitis sicca, bilateral 
pseudophakia, and capsule opacity in the right eye, as 
secondary to service-connected blepharitis, Type 2 diabetes 
mellitus, and bilateral cataracts, are met.  38 U.S.C.A. 
§§ 1110, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the present matter has been accomplished.  

II.  Analysis

The Veteran contends that service connection is warranted for 
an eye disability(ies) manifested by opacified capsule of the 
right eye, bilateral pseudophakia, and bilateral 
keratoconjunctivitis sicca, to include as due to in-service 
exposure to herbicides (Agent Orange) or, in the alternative, 
as due to his service-connected disabilities of blepharitis, 
Type 2 diabetes mellitus, and bilateral cataracts.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.

Service connection may also be established on a presumptive 
basis for certain disabilities resulting from exposure to an 
herbicide agent such as Agent Orange.  See 38 C.F.R. §§ 
3.307, 3.309.  For example, if a veteran was exposed to a 
herbicide agent during active service, Type 2 diabetes 
mellitus (also known as Type II or adult-onset Type 2 
diabetes mellitus) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307, 
3.309(e).  Service connection for claimed residuals of 
exposure to herbicides also may be established by showing 
that a disorder resulting in disability is, in fact, causally 
linked to such exposure.  See Brock v. Brown, 10 Vet. App. 
155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994), citing 38 U.S.C.A. §§ 1113 and 1116 and 38 C.F.R. 
§ 3.303.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  To prevail on the issue of secondary service 
causation, the record must show (1) evidence of a current 
disability, (2) evidence of a service-connected disability, 
and (3) medical nexus evidence establishing a connection 
between the current disability and the service-connected 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

In the present case, the Veteran's service treatment records 
show that he underwent repeated treatment during active 
service for complaints related to various eye conditions 
beginning in May 1963.  A May 1963 treatment note indicates 
that the Veteran's right eye was swollen and red with 
conjunctivitis and cellulitis.  Subsequent treatment records 
reflect treatment for conjunctivitis in 1964 and repeated sty 
infections.  On a September 1969 annual physical examination 
report, his right eyelid was inflamed.  On a July 1974 annual 
Class II examination report, the Veteran had mild blepharitis 
of the right eye.  His September 1974 retirement physical 
examination report shows that the Veteran's eyes were 
"normal" upon clinical evaluation and that he wore glasses 
for corrected distant vision in the right eye and for 
corrected near vision in both eyes.  In the medical history 
section of that report, the Veteran endorsed a history of eye 
trouble.  

The Board notes that the Veteran has been granted service 
connection for blepharitis, Type 2 diabetes mellitus, and 
bilateral cataracts.  

With regard to blepharitis, the Veteran underwent a VA 
examination in January 1975.  His complaints included eyes 
that watered and filmed over, if he used too much medication 
related to eye infections.  Physical examination revealed 
right eyelids slightly caked and red with some hyperplasia 
along the lower lid with prominent Meibomian glands, but no 
acute area or cysts.  The diagnosis was blepharitis.  
Following this examination, the St. Petersburg RO granted 
service connection for blepharitis in a February 1975 rating 
decision issued in March 1975, noting that the Veteran had 
been seen on many occasions for an eye infection and had been 
diagnosed with chronic blepharitis during service.  

With regard to Type 2 diabetes mellitus, as the Veteran 
served in the Republic of Vietnam during the Vietnam Era, the 
St. Petersburg RO granted service connection for Type 2 
diabetes mellitus associated with exposure to herbicides in a 
March 2002 rating decision, noting that post-service 
treatment records confirm elevated glucose levels in 1998 
with diagnosis of borderline diabetic in May 1998.  

With regard to cataracts, post-service private (non-VA) 
outpatient ophthalmology treatment records also show that the 
Veteran was diagnosed with bilateral cataracts in 
approximately 1997.  He underwent cataract removal surgery in 
1997 (left eye) and in 1999 (right eye).  As noted above, in 
an August 2007 decision, the Board granted service connection 
for bilateral cataracts, which was implemented in a February 
2008 rating decision issued in April 2008, by the Appeals 
Management Center, in Washington, DC.  

Pertinent to the present appeal, the medical evidence 
includes private ophthalmology treatment records consisting 
of a January 1993 eye examination report diagnosing 
pseudophakos, right eye, and ectropion, unspecified, right 
eye ("R E").  The Veteran reportedly gave a medical history 
that included no prior eye surgery, injury, glaucoma, retinal 
detachment, or diabetes.  An impression of asymmetric optic 
nerves and blepharitis was noted.  Subsequent eye examination 
reports, the first in March 1995, include a diagnosis of 
bilateral blepharoconjunctivitis.

Following his January 1997 left eye cataract removal, a March 
1997 eye examination note shows that the Veteran had an 
opacified capsule of the left eye obscuring vision.  Physical 
examination revealed PC-IOL [Posterior Chamber Intraocular 
Lens] well-centered with trace capsular opacification in the 
left eye.  Also, in October 2002, the Veteran underwent an 
emergency eye examination with complaints of blurry distance 
vision for the last week.  The ophthalmologist diagnosed Type 
2 diabetes mellitus without complications, opacified capsule 
in the right eye, pseudophakia, marginal blepharitis, and 
keratoconjunctivitis sicca.  The Veteran was advised that the 
capsule holding his right eye implant had become clouded 
over; laser surgery was offered to improve vision.  
Accordingly, the Veteran underwent uncomplicated yttrium 
aluminum garnet (YAG) laser discission of opacified capsule 
in the right eye in October 2002.  A June 2003 eye 
examination report also shows that the Veteran had dryness 
and irritation from blepharitis.

With regard to the etiology of these eye disorders, the 
Veteran's private treating ophthalmologist wrote in an 
October 2002 letter that he had examined the Veteran's eyes 
"many times over the past years," including yearly diabetic 
retina examinations, plus cataract surgeries in 1997 and in 
1999.  Accordingly, he explained, although the Veteran did 
not have diabetic retinopathy, the premature development of 
cataracts severe enough to require surgery to improve the 
Veteran's vision was possible from his underlying diabetes.  
The Veteran also had a new disability of 
aphakia/pseudophakia, secondary to the cataracts and the need 
for cataract surgery.  

Subsequent private treatment records from December 2003 to 
January 2004 show that the Veteran was advised that his right 
lower eyelid was not up against the eye as it should be which 
caused the eye to dry out.  Accordingly, the Veteran 
underwent repair of ectropion of the right lower eyelid in 
January 2004.  The postoperative diagnosis was ectropion with 
punctal eversion of right lower eyelid with exposure of 
keratoconjunctivitis.  The Veteran also underwent barricade 
laser surgery of a right retinal tear in May 2006.  

The most recent treatment records consist of a May 2009 eye 
examination report from the Veteran's private, treating 
ophthalmologist.  Based on the results of the examination, 
his ophthalmologist diagnosed diabetes without diabetic 
retinopathy; keratoconjunctivitis sicca, worsened; 
pseudophakia/capsulotomy, punctal ectropion; history of 
corneal abrasion-healed; history of retinal tear; and macular 
pucker.

In compliance with the Board's remand, the Veteran underwent 
a VA eye examination in July 2009.  The VA examiner reviewed 
the medical records and noted the Veteran's history of 
cataract removal in 1997 and in 1999.  The VA examiner also 
performed a physical examination of the eyes, which revealed 
posterior chamber lens implants, bilaterally, with mild 
capsular opacity and laser scar superiorly in the right eye.  

Based on the results of the examination, the VA examiner 
diagnosed the Veteran with a history of keratoconjunctivitis 
sicca related to blepharitis; pseudophakia; capsule opacity 
and retinal tear, status post laser surgery in the right eye.  
With regard to the keratoconjunctivitis sicca, the examiner 
noted that the disorder, according to the records, was noted 
during the Veteran's active service.  The examiner further 
opined that the disorder could be related to Agent Orange 
exposure.  The examiner indicated that the records were 
unclear as to whether or not the Veteran had the symptoms 
prior to the exposure, so the disorder "may have at least 
[a] 50 [percent] probability" of being related to Agent 
Orange exposure if the Veteran's symptoms began after 
exposure.  On the other hand, the VA examiner opined, if 
there is record of his eye irritation prior to exposure, then 
it is not likely related.  

With regard to the pseudophakia, the examiner noted that the 
Veteran had had cataracts removed, so the examiner could not 
comment on whether the cataracts were related to the 
diabetes.  With regard to the capsule opacity, the examiner 
noted that the Veteran had laser surgery to remove the 
opacity, but there was some capsule opacity in the right eye.  
The examiner then explained that this was related to the 
Veteran's cataract surgery, but not the Veteran's active 
service or Agent Orange exposure.  The examiner summarized 
that the Veteran's stable pseudophakia and capsule opacity 
were related to his cataracts.

With regard to the retinal tear, status post laser surgery 
right eye, the examiner opined that the condition had been 
treated and was not related to service or Agent Orange 
exposure.  

Given its review of the record, and resolving all doubt in 
the Veteran's favor, the Board finds that service connection 
for the above described eye disorders is warranted secondary 
to the Veteran's service-connected disabilities.

The evidence of record shows that, during the pendency of the 
appeal, the Veteran has been diagnosed with an eye 
disability(ies) manifested by bilateral keratoconjunctivitis 
sicca, bilateral pseudophakia, and capsule opacity in the 
right eye.  Thus, the Board finds that there is medical 
evidence diagnosing a current eye disorder(s) other than 
blepharitis.  McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (Board finding that veteran had disability "at some 
point during the processing of his claim," satisfied service 
connection requirement for manifestation of current 
disability).  The question now is whether there is sufficient 
evidence of a nexus to service, to include exposure to 
herbicides, or to service-connected disability.

To that end, the Veteran's service in the Republic of Vietnam 
during the Vietnam Era has been verified.  In this regard, 
the Board observes that VA regulations provide that a veteran 
who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e), recently amended to add AL amyloidosis.  See 74 
Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R. 
§ 3.307(a)(6)(ii).

However, VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which it has not specifically determined that a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-
57,589 (Nov. 7, 1996); 72 Fed. Reg. 32,345-32,407 (June 12, 
2007).  The eye disorders that are the subject of this appeal 
are not listed among the presumptive diseases for which 
service connection may be granted on the basis of exposure to 
herbicides under 38 C.F.R. § 3.309(e).  Therefore, service 
connection may not be granted for them on the basis of the 
presumptive regulatory provisions just discussed.  In the 
absence of a diagnosed disease for which the presumption 
applies, 38 C.F.R. § 3.307(a)(6)(iii) is not applicable, and 
the Veteran's claim of service connection for the eye 
disorders in issue can only be addressed on either a direct 
or secondary service connection basis in this decision.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As noted above, the Veteran is service-connected for 
blepharitis, Type 2 diabetes mellitus, and bilateral 
cataracts.  Accordingly, the first two elements of a 
secondary service connection claim are satisfied.  See 38 
C.F.R. § 3.310(a).  

Further, the July 2009 VA examiner provided an opinion 
establishing a medical nexus between these current 
disabilities and the Veteran's service-connected 
disabilities.  With regard to the diagnosed 
keratoconjunctivitis sicca, the VA examiner explicitly 
characterized the disorder as "keratoconjunctivitis sicca 
related to blepharitis," for which the Veteran had been 
treated during his active service.  Similarly, with regard to 
the diagnosed pseudophakia and the capsule opacity in the 
right eye, the VA examiner stated unequivocally that these 
disorders are related to the Veteran's service-connected 
cataracts.  

(The Board notes that to the extent the VA examiner commented 
on the relationship between the diagnosed eye disorders and 
the Veteran's in-service Agent Orange exposure, the issue of 
direct service connection on this basis is moot in light of 
the Board's conclusion that the disorders are proximately due 
to the Veteran's service-connected blepharitis, Type 2 
diabetes mellitus, and cataracts.)

The Board finds that the VA examiner's opinion carries 
significant probative value, as the examiner's conclusions 
were clearly and unequivocally stated with references to the 
Veteran's pertinent medical history.  Further, the VA 
examiner's opinion is uncontroverted; in fact, the opinion is 
consistent with the remaining medical evidence of record.  
See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991) (the Board 
cannot ignore or disregard medical evidence); Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (the Board's duty is to 
assess the credibility and probative value of medical 
evidence and may favor one medical opinion over another if it 
offers an adequate statement of reasons or bases); see also 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (a 
medical opinion that is a factually accurate, fully 
articulated, and based on sound reasoning carries significant 
weight).  

The Board has also carefully considered the lay evidence of 
record.  As a layperson, the Veteran is competent to report 
on the onset and continuity of his eye symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Also, to the extent his assertions are consistent 
with the medical evidence of record, they tend to support his 
claim.  See Davidson v. Shinseki, --- F.3d ----, No. 2009-
7075, 2009 WL 2914339 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For these reasons, the Board finds that the evidence is at 
least in a state of relative equipoise in showing that an eye 
disability(ies) manifested by bilateral keratoconjunctivitis 
sicca, bilateral pseudophakia, and capsule opacity in the 
right eye is as likely as not proximately due to the 
Veteran's service-connected disabilities.  38 C.F.R. § 3.310.  
Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an eye disability(ies) manifested by 
bilateral keratoconjunctivitis sicca, bilateral pseudophakia, 
and capsule opacity in the right eye is granted.  




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


